DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-14 in the reply filed on 12/7/2021 is acknowledged.
Claims 15-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 10 recite the limitation "the second portion of each of the plurality of guide members or of each of the guide members" in line 2 of the claims.  There is insufficient antecedent basis for this limitation in the claim because the limitation of “a second portion of the guide members is only introduced in Claim 2, and is not recited in 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lagace et al. (USPA 2017/0008658), made of record by Applicant, in view of Mitrey (USPA 2017/0253377).
Regarding Claims 1 and 2, Lagace teaches a packaged food product comprising:
a container including at least one side wall (Figure 1, reference 12).
a first end closure sealing a first end of the container (Figure 1, reference 16).
a second end closure sealing a second end of the container (Figure 1, reference 14).
At least one dough product in the container (Figure 1, reference 18).
A cup within the container, wherein the cup includes a sidewall, a plurality of guide members projecting at spaced circumferential positions from the sidewall, a bottom wall and an upper rim defining an opening, opposite the bottom wall and leading to an interior storage cavity of the cup (Figure 1, reference 20 and 22 and Figures 4-6 showing the plurality of guide members projecting at spaced circumferential positions from the sidewall), and at least one additional food ingredient within the cup, as Lagace teaches the cup can hold icing or another food product (Paragraph 32).
Lagace teaches that the upper rim of the cup contacts an interior surface of the at least one sidewall of the container which would be understood to function to frictionally fit the cup within the container in light of its contact with the interior surface of the sidewall of the container, but does not specifically teach where the plurality of guide members contact an interior surface of the sidewall. Lagace also teaches where the guide members include a first tapered portion and a second portion, but do not specifically teach where the second portion leads to the upper rim.
Mitrey teaches another package arrangement to nest one cylindrical container inside another containing using projecting guide members or wedged elements arranged circumferentially around the outer surface of a container to fit inside another container (Paragraphs 6 and 7 and Figures 1B, 3A and 3B), where the projecting guide members have a first tapered portion and a second portion, with the second portion leading to an upper rim of the container (Figure 3A). Mitrey teaches that such an arrangement allows containers to stack or nest while preventing containers from getting stuck together while allowing a full nested position lowering the stack height relative to the number of containers and also allowing the containers to be separated easily without the use of a tool, where the seal between containers can be easily broken when desired (Paragraphs 5-8). Mitrey teaches the guide members or wedged elements of the one inner container engage the inner surface of the outer container (Figure 3B for arrangement). Therefore, it would have been obvious to one of ordinary skill in the art  MPEP 2144.04 IVB. In the instant case, both the guide members of Mitrey and Lagace appear to function similarly, allowing for an inside container to be nested inside another container to allow for a friction fit. Therefore, the particular shape of the guide members would not appear to be a patentable distinction in the instant case, absent any teachings to the contrary.
Regarding the limitation in Claim 3 of the outer diameter of the second portion is equal to the outer diameter of the rim, Mitrey shows the diameter of the second portion of the projecting guide member to be slightly less than the diameter of the rim (Figure 3A). However, Mitrey also teaches that the shape and size of the wedged elements can be modified depending on the type and size of containers used (Paragraphs 21 and 22). Mitrey teaches a top surface of the wedged element number 110 (Figure 1B), which if increased, would approach the diameter of the upper rim above the wedged element, as claimed. Mitrey teaches that a thicker wedge element (increasing the size of the top surface) allows less suction between stacked or nested containers however, as the 
Therefore, the exact diameter of the second portion of the guide member is deemed to be a result effective variable with regard to the ability of the cup to be nested securely and at a desired depth within the container, and to also be able to be easily removed when desired.  It would require routine experimentation to determine the optimum value of a result effective variable, such as the outer diameter, in the absence of a showing of criticality in the claimed outer diameter being equal to that of the upper rim.  In re Boesch, 205 USPQ 215 (CCPA 1980), In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  One of ordinary skill in the art would have been motivated by Mitrey to adjust the width or diameter of the top surface or second portion of the guide member of Lagace in order to allow for the cup to fit securely within the container at a desired depth, while also allowing the cup to be easily removed from the container when desired. Based on the guidelines taught by Mitrey, modifying the shape and width of the top surface or second portion of the projecting guide member or wedged element to a desirable shape and size would have been well within the skill of one of ordinary skill in the stacking and nesting container art, absent any teaching associated with the criticality of the claimed equal diameter relationship.     
Regarding Claim 4, wherein the at least one sidewall of the container has an inner surface and the at least one sidewall of the cup has an outer surface, with the outer surface of the cup being spaced from the inner surface of the container (Lagace, Figures 8 and 9).
Regarding Claim 5, Lagace in view of Mitrey teach where the outer surface of the cup is substantially parallel to the inner surface of the container (Lagace, Figure 1).
Regarding Claims 6 and 10, Lagace in view of Mitrey teach where the outer surface of the cup is spaced from the inner surface of the container by the rim and the second portion of each of the plurality of guide members, as Lagace teaches the outer 
Regarding Claim 7, Lagace in view of Mitrey teach where the cup includes a bottom wall (Lagace, reference 28 on Figure 5) positioned juxtapose the second end closure (see where reference 28 would be on Figure 1, juxtapose second end closure reference 14 in Figure 1), with at least the one dough product being located between the upper rim of the cup (near reference 22 on Figure 1) and the first end closure (reference 16 on Figure 1).
Regarding Claim 9, Lagace in view of Mitrey teach the container and the cup are substantially cylindrical (Lagace, Figure 1 and Paragraph 7).
Regarding Claim 13, Lagace in view of Mitrey teach a cup cover extending across the upper rim, said cup cover directly engaging the interior surface of the least .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lagace et al. (USPA 2017/0008658), made of record by Applicant, in view of Mitrey (USPA 2017/0253377), and further in view of Jentzsch (USPN 6,293,422).
Regarding Claim 8, Lagace in view of Mitrey are relied upon as above in the rejection of Claim 1 and teach a bottom wall of the cup (Lagace, Paragraphs 7 and 26, Figure 5, reference number 28), but not specifically teaching the bottom wall includes an internal convex central portion. Lagace in view of Mitrey do teach that over time the dough puffs and expands and pressure is built up inside the package, where the pressure created by the dough creates a force on the composite wall of the package, the end caps and the separator cup (Lagace, Paragraph 32).
Jentzsch teaches a container that can maintain integrity when the contents of the container are under pressure and teaches a bottom of the container having a central internal convex central portion (Figure 7 reference number 712) and that theoretical analysis indicates that a bottom shape which in the form of a hemispherical section, outwardly convex, provides substantially the greatest strength, especially for pressurized contents (Column 1, lines 25-30). Therefore, when faced with the task of creating packaging containers that need to withstand pressures from inside the packaging, such as the cup taught in Lagace, which is subjected to pressure forces from the dough expanding in the package, it would have been obvious to one of .

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lagace et al. (USPA 2017/0008658), made of record by Applicant, in view of Mitrey (USPA 2017/0253377), and in further view of Fenske (US 20130129874).
Regarding Claims 11 and 14, Lagace is taken as cited above in the rejection of Claims 1 and 13.
Regarding Claim 11, Lagace teaches where the package is contemplated to be opened by separation of the composite material forming the sidewalls along a spiral seam, as is known in the art (Paragraph 25). Lagace does not specifically teach an inner liner layer, an outer label layer and one or more intermediate layers of composite material.
Fenske teaches similar dough containers, where the spirally wound packaging can include combinations of paper laminated to one or more layers of paper, metal, plastic, foil, thermoplastic or polymer (see paragraph 41), thus suggesting an inner liner layer, an outer “label’ layer and intermediate layers of composite material. To thus modify Lagace and to use a multi-laminate packaging structure would have been obvious to one having ordinary skill in the art as a matter of engineering and/or design choice based on conventional configurations for dough packaging containers. 

Fenske is taken as cited above in the rejection of Claim 11 and teaches particulars of the packaging and the closure (Figures 4A and 4B, cover being reference 32), where the closure covers an opening of the container and can include a mechanical or adhesive engagement, mechanical being a crimped edge of closure, which can be metal, to secure the closure to the sidewalls (Paragraphs and 61). Fenske teaches the closure can be made of metal, such as steel, tin, etc. (Paragraph 58). Since Fenske teaches the closure can be made of metal such as tin and can be crimped to secure the closure to the sidewalls of the container, Fenske is seen to meet the limitation of a foil cover to the extent that the tin can be molded and crimped as the closure. Since Lagace in view of Mitrey teach using a metal for the disc shaped lid to close the cup within the package and where the cup lid may be secured around the rim of the cup sidewalls, it .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lagace et al. (USPA 2017/0008658), made of record by Applicant, in view of Mitrey (USPA 2017/0253377), and further in view of Thornton et al. (USPA 2016/0107817). 
Regarding Claim 12, Lagace in view of Mitrey teaches that the product is preferably a refrigerated dough with the separate ingredient being a frosting or other topping (Lagace, Paragraph 32) and teaches there are a plurality of dough components in the package (Lagace, see Figure 1), but Lagace in view of Mitrey is not specific that the dough product comprises a plurality of cinnamon rolls and the at least one additional food ingredient comprising icing, as claimed.
Thornton teaches a container housing a plurality of food components and a separate container (Paragraph 13, Figure 1), where the food components are housing food products such as dough, which has a tendency to expand when housed in a container for long periods (Paragraph 25) and teaches an embodiment where an arrangement involves the container housing cinnamon roll dough nuggets and icing to spread on the dough nuggets after baking which is housed in the separate container/additional food ingredient (Paragraph 29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        3/21/2022